Kane, J.,
dissents and votes to affirm in a memorandum. Kane, J. (dissenting). I respectfully dissent and would affirm the judgment appealed from since, in my view, the variance was properly granted. The relief sought in the application by Robert Verstandig for a variance is to remodel the retail outlet at a 53-year-old florist establishment and to replace the deteriorating greenhouses on the property with slightly larger units of modern construction. In my view, such a request is not for the enlargement of a nonconforming use, but merely the replacement of existing facilities to accommodate an increase in intensity of a sanctioned wholesale and retail florist business. An increase in volume does not alter a validly established nonconforming use (see, People v Perkins, 282 NY 329).
In addition, I am persuaded that this record demonstrates the requisite showing of unnecessary hardship. First, there is uncontradicted proof that the existing facility must be rehabilitated to successfully compete in today’s market or, alternatively, to be sold to another florist. Next, proceeds of a sale of the entire 5.1 acres for a permitted use as homesites would result in an inadequate return upon the extensive investment made in the existing facility. Finally, and contrary to the position taken by the majority, I view Verstandig’s desire to increase the net income of the business to support his son’s participation completely understandable in view of the fact that the higher educational pursuits of his son in the field of agriculture were undertaken with the hope that this family enterprise would continue into the third generation. I view this commendable effort as an ancillary consideration when analyzing the motive for seeking increased profits. The *276Board’s findings of fact and conclusions of law are supported by this record.
Moreover, not to be overlooked is the broad discretion vested in the Board to make the determination in issue and the parallel obligation of this court not to interfere absent a clear showing that the determination made is arbitrary or contrary to law (see, Matter of Fiore v Zoning Bd. of Appeals, 21 NY2d 393).
Accordingly, since the record clearly demonstrates the existence of a valid nonconforming use, that the necessary changes and additions to the existing facility are required to provide for natural extension and to accommodate normal increase in trade, and the additions would not be detrimental to the public welfare, safety and health, I would affirm.